Citation Nr: 0502978	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-28 536	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to proceeds of three National Service Life 
Insurance (NSLI) policies of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1987.  The veteran died in April 2002.  The Regional 
Office (RO) has determined that the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (ROIC), which determined that the 
appellant was not entitled to the proceeds of three NSLI 
policies of the veteran.  The ROIC determined that the 
veteran's three children, B.K., C.K., and K.K., were entitled 
to said proceeds.  In May 2004, the appellant testified 
during a hearing before the undersigned at the St. Paul, 
Minnesota RO.  This case was received from the St. Paul, 
Minnesota RO.  

In a November 1997 determination, the St. Paul, Minnesota, RO 
denied the appellant's claim for an apportionment of the 
veteran's benefits.  The appellant perfected an appeal.  In a 
September 2000 Special Apportionment decision, an 
apportionment of the veteran's disability compensation 
benefits in the amount of $112 was awarded to the appellant.  
This decision resolved that appeal.  

In a September 2000 letter, the appellant was notified of 
this decision.  The veteran's custodian was also notified and 
submitted a notice of disagreement.  A statement of the case 
was issued on this matter that addressed the issue of the 
appellant's entitlement to an apportionment, but was in the 
appellant's favor, as her claim was granted.  The statement 
of the case was in response to the custodian's notice of 
disagreement.  The custodian perfected her appeal, but then 
withdrew her appeal.  Thus, that issue is not before the 
Board.  

Beginning in November 2000, correspondence was received from 
the appellant in which she indicated that she wanted an 
apportionment of the veteran's benefits.  However, as noted, 
she had been granted such an apportionment.  At her personal 
hearing, the appellant again addressed this issue.  

At this juncture, the Board notes that it is unclear whether 
the appellant did not understand that her claim had been 
granted for an apportionment or if she was seeking an 
increase in the amount of the apportionment.  The Board is 
clarifying for her at this time that her claim for an 
apportionment was granted.  An apportionment of $112 was 
awarded, effective August 1997.  This grant represented a 
full grant of the benefits sought on appeal.  If the 
appellant is seeking an increase in the amount of the 
apportionment, this issue has not been adjudicated by the RO.  
However, at this point, the veteran is deceased and the 
appellant is in receipt of service-connected cause of death 
benefits via a January 2004 rating decision which awarded the 
appellant entitlement to service connection for the cause of 
the veteran's death as his surviving spouse.  There are no 
benefits to be apportioned at this time.  She received the 
apportionment as indicated, while the veteran was alive and 
being awarded VA disability compensation benefits.  The 
apportionment terminated with his death.  Neither the veteran 
nor his estate are currently receiving VA disability 
compensation benefits which may be apportioned.  The 
appellant is the only party receiving service-connected 
benefits.  

Thus, in sum, the apportionment issue was resolved in the 
appellant's favor in the September 2000 decision.  Thus, the 
Board does not have jurisdiction over this issue.  


FINDINGS OF FACT

1.  In August 1993, the veteran designated the appellant as 
the principal beneficiary of his NSLI policies and designated 
his children, B.K., C.K., and K.K., as co-contingent 
beneficiaries, each receiving one-third share each.

2.  On May 13, 1998, the veteran executed a beneficiary 
designation naming his children, B.K., C.K., and K.K., as 
principal co-beneficiaries of the policies, each receiving 
one -third share each.

3.  The veteran possessed the testamentary capacity to 
execute the May 13, 1998, designation of beneficiary, and 
that beneficiary designation was not obtained by means of 
undue influence.


CONCLUSIONS OF LAW

1.  The veteran possessed the capacity to perform a 
testamentary act on May 13, 1998.  38 U.S.C.A. §§ 1917, 5107 
(West 2002); 38 C.F.R. §§ 3.355, 8.19 (2004).

2.  The appellant is not entitled to the proceeds of the NSLI 
policies of the veteran as she was not the designated 
beneficiary.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2004) (previously § 8.22, redesignated in February 
2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter: Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Neither the Court of Appeals for Veterans Claims (Court) nor 
the United States Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but rulings 
from the Court suggest that it may not be applicable.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the VCAA is inapplicable to cases involving the 
waiver of recovery of overpayments of benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by the VCAA.  The Court has also held 
that the VCAA did not affect the issue of whether a Federal 
statute allowed the payment of interest on past due VA 
benefits.  See Smith (Claudus) v. Gober 14 Vet. App. 227, 230 
(2000).  In the absence of applicable judicial precedent, 
since the applicable law is found in Chapter 19 rather than 
Chapter 51 of Title 38, the Board will proceed on the working 
assumption that the provisions of the VCAA do not apply to 
the present claim.  This assumption is strengthened by the 
fact that revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specifically exempt insurance 
claims from certain notice requirements that apply in 
developing the evidence pursuant to the VCAA.  Veterans 
Benefits Act of 2003, P.L. 108--183, § 701(a)(2), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b).  The Board therefore believes that it may proceed to 
issue a decision in this appeal without further consideration 
of the VCAA.

The Board further observes that the appellant has been 
provided with the applicable law and regulations in a 
detailed July 2003 statement of the case, and that there is 
no indication that there are any outstanding pertinent 
records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.  The appellant does not assert nor does the record show 
that there are any outstanding records in this case.  

This case involves the application of law to the facts and 
those facts have been completely developed by the RO.  The 
case is ready for appellate review.  To the extent that VA in 
anyway has failed to fulfill any duty to notify and assist 
the appellant, the Board finds that error to be harmless.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).


II.  Factual Background

The veteran was service-connected, in pertinent part, for 
Huntington's disease.  This disability was determined to be 
100 percent disabling, effective September 1992.  In a May 
1993 rating decision, the RO stated that the evidence 
indicated that the veteran was unable to handle his own 
financial affairs.  The RO further stated that because VA 
cannot make direct payments to persons who were unable to 
handle their funds, VA proposed to make a determination that 
he was incompetent for VA purposes.  

In an August 1993 rating decision, the veteran was determined 
to be incompetent from August 18, 1993.  

During his lifetime the veteran obtained three Government 
life insurance policies.  According to an August 18, 1993 VA 
Form 29-336, which was received on August 23, 1993, the 
veteran designated the appellant as the principal beneficiary 
of his NSLI policies and designated his children, B.K., C.K., 
and K.K., as co-contingent beneficiaries, each receiving a 
one-third share.

In a September 30, 1993 VA Form 27-4703 Fiduciary Agreement, 
the appellant signed an agreement to be the veteran's 
fiduciary as the spouse payee.  In an October 1993 Field 
Examination Report, the field examiner indicated that the 
veteran requested that the appellant be named as his spouse 
payee.  Thus, the field examiner made this recommendation.  
In a November 1994 Field Examination Report, the field 
examiner continued his prior recommendation.  

In a November 1996 VA Form 27-4703 Fiduciary Agreement, the 
veteran's son, B.K., signed an agreement to be the veteran's 
legal custodian.  In a November 1996 Field Examination 
Report, the veteran's son, B.K., was recommended to be the 
fiduciary.  It was noted that the veteran knew the sources 
and amounts of his income and expenses, but required 
assistance for purchases and in handling funds.  In a May 
1997 Field Examination Report, the field examiner continued 
his prior recommendation of B.K. as the fiduciary.  

In July 1997 correspondence, the appellant indicated that she 
separated from the veteran in September 1996 due to the 
veteran's deteriorating condition as a result of his 
Huntington's disease.  She stated that he exhibited 
aggressive and abusive behavior.  In an August 1997 signed 
statement, the veteran, through B.K, his custodian, indicated 
that the appellant abandoned the veteran, withdrew $2500 from 
the bank, took his car, and left him responsible for various 
debts.  The appellant and the veteran's children maintain 
different versions of how and why the separation occurred.  

In an August 1997 letter, B.K. was advised that VA recognized 
him as the veteran's legal custodian.  

In a February 1998 Field Examination Request, it was noted 
that B.K advised VA that the veteran's daughter, K.K., be 
named as the successor payee.

The Board notes that the veteran moved in with his daughter, 
K.K., in a house which was adapted to his needs.  She was his 
caretaker with assistance from B.K. and from a medical 
professional until he died.  

In a February 1998 VA Form 27-4703 Fiduciary Agreement, the 
veteran's daughter, K.K., signed an agreement to be the 
veteran's legal custodian.  In a February 1998 Field 
Examination Report, the veteran's daughter, K.K., was 
recommended to be the fiduciary.  K.K. remained the veteran's 
legal custodian until he died in April 2002.  

In a March 1998 VA Form 29-336, the designated beneficiary 
was changed from the appellant to the veteran's three 
children, B.K., C.K., and K.K., each to receive one-third of 
the proceeds.  This form was signed by K.K. as the legal 
custodian.  

In an April 1998 letter, the ROIC advised K.K. that the 
change of beneficiary form was received.  She was advised 
that this was considered to be the latest written expression 
from the veteran concerning the distribution of the insurance 
proceeds as she made this designation for the veteran in her 
capacity as the guardian for the veteran.  However, it was 
pointed out that the distribution was potentially subject to 
a contesting party's challenge that the veteran could not 
have been mentally able to make such a decision.  She was 
advised that to defend against such potential changes, it was 
recommended that the veteran's physician participate as a 
witness who could attest to the veteran's ability to 
understand the nature of the act at the exact time the 
veteran would be making and signing the designation.  She was 
advised to get a signed statement from the physician.  

In May 1998, the veteran and the appellant signed a 
separation agreement in which it stated that the appellant 
was the beneficiary of his VA life insurance policy.  The 
Board notes that it has no authority to enforce this 
agreement.  

On May 13, 1998, the veteran executed a beneficiary 
designation naming his children, B.K., C.K., and K.K., as 
principal co-beneficiaries of the policies, receiving one-
third share each.  This form was signed by the veteran and 
was witnessed by his physician.  This is the last beneficiary 
designation document of record.  

In a June 1998 letter, the veteran's physician was contacted 
and requested to provide a statement as to the veteran's 
ability to understand the nature of the act of his changing 
the beneficiary at the exact time that he made the new 
designation.  Thereafter, in a June 1998 signed statement 
from this physician, the doctor indicated that the veteran 
was a patient of hers and was suffering from Huntington's 
disease, a fatal illness.  The physician stated that this 
disorder causes movement disorders and dementia.  She 
indicated that the veteran was in the early stage of the 
disease and on May 13, 1998, the veteran requested that the 
physician witness his change of beneficiary.  The physician 
reported that the veteran understood clearly the purpose of 
the form and was completely in charge of his faculties at 
that point.  He was oriented to time, place, event, and self.  

The other medical evidence dated between March and June 1998 
shows that the veteran was seen for treatment of his 
diabetes.  The veteran was able to perform his own glucose 
testing and understood how to use the medical equipment.  

In April 2002, the veteran died.  In May 2002, the veteran's 
three children, B.K., C.K., and K.K., were notified of their 
awards of the proceeds of the veteran's Service Life 
Insurance policies.  The appellant was notified of the 
awards.  

Thereafter, correspondence was received from the appellant in 
which she stated that she was seeking to be awarded the 
proceeds of the veteran's NSLI policies.  She indicated that 
the veteran was deemed incompetent by VA in 1993 and that he 
was incompetent to change his beneficiary.  She stated that 
she was the correct beneficiary.  

Thereafter, the appellant was sent notification that the RO 
determined that the veteran's three children, B.K., C.K., and 
K.K., were entitled to the proceeds of the veteran's NSLI 
policies because of the change in beneficiary.  She was not 
so entitled as she was not the beneficiary of record.  The 
appellant appealed.  

In May 2004, the appellant testified at a personal hearing 
before the undersigned.  At that time, she testified that she 
and the veteran were married in 1986, were separated in 1998, 
were still separated when he died, but they were not 
divorced.  It was also indicated that he had three children 
from a prior marriage.  She related that the veteran had not 
originally designated his three children as the principal 
beneficiaries because he felt that he had paid for his 
children to attend private schools and college and now it was 
time that they start caring for themselves.  She reported 
that in 1993, VA declared the veteran to be incompetent and 
she did not know that he had been so rated.  She indicated 
that from 1993 to 1998, they splurged on certain expenses and 
spent money on the children.  After they separated, the 
appellant indicated that the veteran changed his beneficiary 
on the life insurance policy.  The appellant indicated that 
he was not competent to make that change as he had cognitive 
deficits due to his Huntington's disease.  She stated that he 
had no short-term memory, could not plan anything, and could 
not do sequential steps, despite what the physician indicated 
in a letter in support of the change in beneficiary.  

III. Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to VA by the insured or 
the insured's designated agent, and must contain sufficient 
information to identify the insured.  38 U.S.C.A. § 1917; 38 
C.F.R. § 8.19.

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply, pursuant to 38 C.F.R. 
§ 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay as well 
as medical evidence.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut the presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle.

VA regulations define testamentary capacity as, in general, 
the ability of the testator to reasonably comprehend the 
nature and significance of his act, the recognition of the 
object of his bounty, recognize the object of his bounty, and 
appreciate the consequence of his act, uninfluenced by any 
material delusion.  In considering the facts shown by the 
record, emphasis is placed on those bearing upon his mental 
condition at the time, or nearest to the time, of execution 
of the designation or change, with consideration given to 
both lay and medical evidence.

The record shows that on a May 13, 1998 VA Form 29-336, the 
designated beneficiary was changed from the appellant to the 
veteran's three children, B.K., C.K., and K.K., each to 
receive one-third of the proceeds.  This form was signed by 
the veteran and was witnessed by his physician.  

Thus, in this case, there is  evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there was an overt act done to effectuate that intent.  The 
veteran signed the change of beneficiary form.  

The Board acknowledges that the veteran had been deemed by VA 
to be incompetent to handle his VA funds.  However, there is 
a clear standard for determining testamentary capacity, as 
noted.  The fact that the veteran was determined by VA to be 
incompetent for the purpose of handling VA funds does not 
equate to his not possessing testamentary capacity to change 
his beneficiary on a life insurance policy.  The appellant 
cannot prevail on her claim merely on the sole basis that the 
veteran was deemed incompetent alone.  Rather, she must show 
that the veteran did not have the testamentary capacity to 
change his beneficiary.  

The physician submitted a signed statement dated June 1998 in 
which she stated that the veteran was a patient of hers and 
was suffering from Huntington's disease, a fatal illness.  
The physician stated that this disorder causes movement 
disorders and dementia.  She indicated that the veteran was 
in the early stage of the disease and on May 13, 1998, he 
requested that the physician witness his change of 
beneficiary.  The physician reported that the veteran 
understood clearly the purpose of the from and was completely 
in charge of his faculties at that point.  He was oriented to 
time, place, event, and self.  

Thus, the physician indicated that the veteran had the mental 
capacity to change his designated beneficiary.  The other 
medical evidence of record shows that during that same 
general time period, the veteran was also able to understand 
how to perform self glucose testing.  The Board notes that 
the physician acknowledged that Huntington's disease causes 
dementia.  However, she explained that the veteran was, on 
May 13, 1998, in command of his mental faculties.  

The appellant maintains that VA, in 1993, determined that the 
veteran was incompetent.  She indicated that he did not have 
the mental capacity to change his designated beneficiary.  

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board finds the statement of the veteran's treating 
physician to be credible and probative evidence.  This person 
is a medical professional.  Thus, she has the competence to 
provide a medical opinion.  She opined that the veteran 
understood clearly the purpose of the form and was completely 
in charge of his faculties at that point.  He was oriented to 
time, place, event, and self.  Thus, she opined that the 
veteran had the degree of mental capacity necessary to 
perform a testamentary act.  She further indicated that the 
veteran understood the purpose of what he was doing.  Thus, 
the veteran reasonably comprehended the nature and 
significance of his act, that is, the subject and extent of 
his disposition, recognition of the object of his bounty, and 
appreciation of the consequence of his act.  See 38 C.F.R. 
§ 3.355.  The other competent medical evidence supports the 
physician's statement as it shows that the veteran understood 
his actions at that time.  Id.  The Board finds this medical 
opinion to be of particular probative value as this physician 
had been a treating physician of the veteran.  See Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993).

Conversely, the Board finds that the statements of the 
appellant are not credible and thus not probative.  The 
appellant contends that the veteran was incompetent by VA 
standards as of August 1993 and thus could not make the 
change of beneficiary due to lack of mental capacity to do 
so.  Interestingly, the veteran was determined to be 
incompetent the very date that he originally designated the 
appellant as his beneficiary.  However, she does not seem to 
believe that he lacked mental capacity to make that 
particular designation.  It appears she argues that the 
veteran only lacked the capacity when he changed the 
beneficiary, even though he was rated incompetent during both 
of those actions.  

With regard to the appellant's contentions regarding the 
veteran's testamentary capacity on May 13, 1998, the Board 
notes that the appellant had not lived with the veteran for 
approximately 2 years when he changed beneficiaries.  
Although a lay person may describe behavior that they 
observe, as a lay person, they may not provide competent 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

However, the Board finds that the appellant was not in a 
position to make any valid observations regarding the 
veteran's behavior at the time that he changed beneficiaries.  
The appellant lived apart from the veteran and had no 
occasion to personally observe him.  The Board does not 
believe that she observed him in and around May 13, 1998.  In 
fact, the Board finds the testimony of the appellant to be 
inconsistent in several matters.  She stated that she did not 
know that the veteran had been found to be incompetent.  
However, the record reflects that she signed a form which 
named her as the spouse-payee so she must have known.  The 
appellant indicated that she and the veteran were together 
until 1998, but then later indicated that they were separated 
in 1997.  The record shows that they separated in 1996.  The 
appellant indicates that the veteran was abusive toward her 
which forced her to leave the home, but then purports to be 
familiar with his condition in May 1998, when they had no 
close contact.  Her testimony is not reliable.  

The Federal Courts have provided that a beneficiary 
designation may be invalid if there is undue influence or 
fraud placed upon an insured to change the beneficiary of his 
or her policy.  Generally, undue influence which will nullify 
a change of beneficiary is that influence or dominion, as 
exercised at the time and under the facts and circumstances 
of the case, which destroys the free agency of the testator, 
and substitutes in place thereof, the will of another.  Long 
v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a testament 
can be set aside on the grounds of undue influence, the 
contestant must prove (1) the existence and exertion of an 
influence; (2) the effect and operation of such influence so 
as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of the testament which to make thereof would not have 
executed except for such influence.  Lyle v. Bentley, 406 
F.2d 325 (5th Cir. 1969).

The evidence of record reflects that the veteran's daughter 
lived with and cared for him, with her brother's assistance, 
when he changed his beneficiary.  It is clear that the 
veteran's children made sacrifices to care for their father 
to include living with him and helping to care for him for 
many years prior to his death as his condition continued to 
deteriorate.  By the appellant's own admission, caring for 
the veteran was not easy.  Thus, his decision to change the 
beneficiary to his children was not illogical.  There is 
simply no evidence showing that the veteran was subject to 
undue influence.  The veteran and the appellant were 
separated and had been separated for approximately two years 
when the change was made.  His children had been named as the 
contingent beneficiaries prior to the change.  The veteran's 
children would logically be proper recipients of his bounty 
regardless of his feelings toward his wife, the appellant.  
There is no direct evidence of attempts to influence the 
veteran's actions on the day of the signing of the 
beneficiary designation.  The veteran's treating physician 
indicated that she was present when the veteran changed his 
beneficiary and was completely in charge of his mental 
faculties.  The veteran acted out of free will.  There is no 
indication of any impropriety by any interested party in 
obtaining the veteran's signature on the change of 
beneficiary without resort to speculation.

The Board concludes that the evidence of record as to the 
veteran's testamentary capacity to execute a beneficiary 
designation in May 1998, does not preponderate in favor of 
the appellant and that the presumption of testamentary 
capacity is therefore not rebutted.  See Elias v. Brown, 10 
Vet. App. 259, 262-63 (1997).  In the absence of reasonable 
proof of undue influence, the veteran's children, B.K., C.K., 
and K.K. are the proper beneficiaries of the veteran's 
insurance policies.  The appellant is not entitled to the 
proceeds of the NSLI policies of the veteran, as she was not 
the designated beneficiary.  


ORDER

Entitlement of the appellant to the proceeds of the NSLI 
policies of the veteran is denied.  



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


